       Case 7:18-cv-02677-KMK-JCM Document 206
                                           205 Filed 08/13/21
                                                     08/04/21 Page 1 of 2

    NEW YORK                                                                                                     SHANGHAI
     LONDON                                                                                                       ATLANTA
    SINGAPORE                                                                                                   BALTIMORE
   PHILADELPHIA                                     FIRM and AFFILIATE OFFICES                                 WILMINGTON
    CHICAGO                                                                                                       MIAMI
 WASHINGTON, DC                                                                                                 BOCA RATON
  SAN FRANCISCO                                                                                                 PITTSBURGH
                                                  MICHAEL R. GOTTFRIED
  SILICON VALLEY                                                                                                  NEWARK
                                                DIRECT DIAL: +1 857 488 4212
    SAN DIEGO                                  PERSONAL FAX: +1 857 401 3030                                     LAS VEGAS
   LOS ANGELES                               E-MAIL: MRGottfried@duanemorris.com                                CHERRY HILL
     TAIWAN                                                                                                     LAKE TAHOE
     BOSTON                                             www.duanemorris.com                                      MYANMAR
     HOUSTON                                                                                                      OMAN
      AUSTIN                                                                                              A GCC REPRESENTATIVE OFFICE
                                                                                                               OF DUANE MORRIS
      HANOI
 HO CHI MINH CITY
                                                                                                           ALLIANCES IN MEXICO
                                                                                                             AND SRI LANKA




August 4, 2021


VIA ECF

The Honorable Kenneth M. Karas
United States District Judge
United States Courthouse
300 Quarropas Street, Chambers 533
White Plains, NY 10601-4150


         Re:        Balchem Corporation v. Edwards, No. 7:18-CV-2677-KMK

Dear Judge Karas:

        We write to confirm Plaintiffs’ compliance with the Court’s June 2, 2021 Order to provide
proposed redactions to the June 2, 2021 hearing transcript (the “Transcript”). Plaintiffs have
provided their proposed redactions to the court reporter.

        On June 2, 2021, the parties appeared telephonically to argue Defendants’ Motion for
Summary Judgment and Plaintiffs’ Motion to Amend. At the June 2 hearing, Plaintiffs’ counsel
requested the Court’s leave to provide redactions to the Transcript, and the Court ordered the
parties to provide proposed redactions to the transcript within two weeks of receipt.

       On June 3, 2021, the Court entered a minute order confirming that the parties were to
provide redactions within two weeks of receipt of the Transcript. On June 7, 2021, Plaintiffs filed
an unopposed motion to seal the original (un-redacted) hearing transcript (ECF No. 200). On June
22, 2021, the Court granted Plaintiffs’ motion to seal (ECF No. 203).

       On July 20, 2021, Defendants received the full Transcript. On July 30, 2021, Plaintiffs
provided their proposed redactions to the Transcript to the court reporter. The court reporter
confirmed that Defendants had not provided any proposed redactions or ordered a copy of the
Transcript. On August 2, 2021, Plaintiffs’ counsel provided a copy of the Transcript with


DUANE MORRIS LLP
100 HIGH STREET, SUI TE 2400   BOS TON, MA 02110-1724                              P HONE: +1 857 488 4200 FAX: +1 857 488 4201
      Case 7:18-cv-02677-KMK-JCM Document 206
                                          205 Filed 08/13/21
                                                    08/04/21 Page 2 of 2



The Honorable Kenneth M. Karas
August 4, 2021
Page 2

Plaintiffs’ proposed redactions to Defendants’ counsel and requested that Defendants provide any
additional redactions by August 3, 2021 at 12:00 p.m. EDT.

        As of this filing, Defendants’ counsel have not responded to that request. Plaintiffs have
provided their proposed redactions to the Transcript as required by the Court, and Defendants have
not provided any additional redactions or objections to Plaintiffs’ proposed redactions. Plaintiffs
therefore respectfully request that the Court order the court reporter to file the redacted copy of the
Transcript Plaintiffs submitted to the court reporter on July 30, 2021 and that the original, un-
redacted copy of the Transcript remain under seal.



                                                       Respectfully submitted,


                                                       /s/ Michael R. Gottfried
                                                       Michael R. Gottfried

cc:    Counsel of record (via ECF)



  Granted.
  8/13/21
